Citation Nr: 0121836	
Decision Date: 08/29/01    Archive Date: 09/04/01

DOCKET NO.  00-12 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1970.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a March 1999 rating action of 
the Muskogee, Oklahoma Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The veteran was afforded a Travel 
Board Hearing before the undersigned Member of the Board in 
June 2001.

Initially, the Board notes that the veteran has made claims 
for entitlement to service connection for ulcers, post 
traumatic stress disorder and peripheral neuropathy secondary 
to herbicide exposure.  These claims are not properly before 
the Board and are thus referred to the RO for appropriate 
development. 

FINDING OF FACT

Resolving reasonable doubt in the veteran's favor, hepatitis 
C is related to his military service.

CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, hepatitis 
C was incurred in service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The veteran claims entitlement to service connection for 
hepatitis C.  In this regard, he contends that he contracted 
hepatitis C subsequent to receiving in-service group 
inoculations.  

The service medical records reveal no diagnoses of hepatitis, 
or indications of intravenous drug use.  They do indicate in-
service treatment for gonorrhea.  Records from March 1970, 
reveal that the appellant complained of low abdominal pain, 
cramping, epigastric pain and nausea.  Physical examination 
revealed right costovertebral angle tenderness and marked 
prostate tenderness.  The diagnosis was rule out 
appendicitis.  At his October 1970 separation examination the 
veteran reported that he was in excellent health.  

In a July 1989 letter to a private attorney, Nolan Armstrong, 
M.D., noted that the veteran reported a history of 
amphetamine, marijuana, and LSD use in Vietnam.

In his application in support of a claim dated August 1989, 
the veteran admitted to using intravenous drugs while in 
service.  In particular, he indicated "shooting up smack for 
about 3 months."

The veteran was diagnosed with benzodiazepine dependence in 
December 1989.

The veteran participated in the Department of Veterans 
Affairs (VA) Agent Orange Registry.  In connection therewith, 
he was afforded a consultation, underwent laboratory tests 
and received an examination.  In December 1996, the veteran 
was notified by the Veterans' Registry Physician that he 
suffered from inactive hepatitis C.  

The veteran was seen by a private physician in December 1998.  
At that time, the veteran denied any use of intravenous drugs 
or needles and denied receiving any blood transfusion in 
service.  He contended that he may have contracted hepatitis 
C from an automatic vaccine injector used for vaccinations, 
which the veteran stated was not wiped off prior to another 
patient getting a bloody arm from it.  The examiner noted 
that the veteran's theory was "feasible".  The examiner's 
impression was chronic active hepatitis C, detected by 
virology.  It was his opinion that the disability will result 
in liver damage over a period of time.  

In a April 2000 letter from the Oklahoma City Clinic a 
physician noted that the veteran had no clear-cut exposure as 
to where he contracted hepatitis C.  The veteran denied any 
use of IV drugs or transfusions in Vietnam.  The physician's 
opinion was that the veteran could have gotten hepatitis C 
from an automated vaccine injector used for in-service 
vaccinations if it was not wiped off properly.  The examiner 
noted no other risk factors as to why the veteran had 
hepatitis C.  

In connection with his claim the veteran was afforded an 
official VA examination.  The examiner was asked to review 
the veteran's claims file including service medical records 
and provide an opinion as to whether it was as least likely 
as not that the veteran's hepatitis C was due to an automated 
vaccine injector in service.

Upon examination in November 2000, the veteran complained of 
fatigue and abdominal pain.  The examiner reported that the 
veteran developed hepatitis in November 1969 while serving in 
the US Army, and after several weeks of acute illness the 
hepatitis resolved.  The veteran admitted to significant 
blood exposures "from combat" and an incident with a mass 
inoculation.  He reported receiving tattoos while in Vietnam.  
In the 1980's, he began to have progressive fatigue, 
abdominal and joint pain.  The appellant denied a history of 
intravenous drug use.  He was diagnosed with hepatitis C in 
1994.  

The examiner diagnosed the veteran with hepatitis C.  It was 
his opinion that it was as likely as not that the veteran 
contracted hepatitis C while serving in the US Army.  He 
indicated that hepatitis C takes 15 to 20 years or more to 
progress to the point of liver dysfunction.  The examiner 
stated that his examination was conducted in compliance with 
VA's Manual for Compensation and Pension Examinations.

Analysis

Initially, the Board notes that there has been a change in 
the law during the pendency of the veteran's claim.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), eliminated the concept of a 
well-grounded claim and significantly added to the statutory 
law concerning VA's duties when processing claims for VA 
benefits.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

In this case, the veteran has been informed of the evidence 
necessary to substantiate his claim and provided an 
opportunity to submit such evidence.  In this respect, the RO 
attempted to develop the record and obtained post-service 
treatment records.  In addition, the veteran was afforded an 
examination for VA compensation purposes in connection with 
his claim.  The veteran has not identified any additional 
evidence in support of his claim.  Thus, the Board finds that 
the duty to assist the veteran has been satisfied.

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Regulations also provide that 
service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury which was incurred in or aggravated by 
service.  38 C.F.R. § 3.303(d).  

In addition to the veteran's own contentions regarding 
service connection for hepatitis C, he has presented two 
opinions from private physicians.  As noted above, one 
indicated that it was "feasible" that the veteran had 
contracted hepatitis C in service; the other indicated that 
it was "possible" that the appellant contracted the disease 
from exposure to a vaccine injector.  Finally, the November 
2000 VA examination included an opinion that it was as likely 
as not that the veteran had contracted hepatitis C while in 
service.  

The Board notes, however, that the examiners failed to 
provide the factual or scientific basis of their opinions.  
Moreover, the November 2000 examination noted treatment by 
the veteran for hepatitis in-service.  The Board has 
carefully reviewed the veteran's service medical records and 
finds no reference to in-service treatment for hepatitis.  
Further, while there is evidence in the claims folder 
regarding the veteran's IV drug use, this fact was not 
discussed by the examiners as a possible risk factor.

Nevertheless, in light of the fact that the RO made the 
claims folder available to the VA examiner, in light of the 
fact that the VA examiner affirmed that his study was in 
compliance with the VA's Manual governing Compensation and 
Pension examinations, and in light of the fact that there is 
no competent evidence from any reviewing medical official 
finding that Hepatitis C is not related to service, the Board 
finds that the evidence is at least in equipoise with respect 
to whether the veteran has Hepatitis C due to in-service 
exposure.  Under the doctrine of reasonable doubt, the 
veteran need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail.  Therefore, when a veteran seeks benefits and the 
evidence is in relative equipoise, the law dictates that the 
veteran prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, after resolving reasonable doubt in the 
veteran's favor the Board finds that service connection for 
Hepatitis C is warranted.


ORDER

Service connection for hepatitis C is granted.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

